        Case 20-30967 Document 579 Filed in TXSB on 08/10/20 Page 1 of 20




                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

IN RE:                                §
                                      §
WATSON GRINDING &                     §                      CASE NO. 20-30967
MANUFACTURING CO.,                    §
                                      §                             (Chapter 11)
   Debtor.                            §
______________________________________________________________________________

SEAN ROBERT RANGEL                     §
                                       §
     Plaintiff,                        §
                                       §
v.                                     §               ADVERSARY NO. 20-03285
                                       §
WATSON VALVE SERVICES, INC.,           §
WATSON GRINDING AND                    §
MANUFACTURING CO., KMHJ, LTD.,         §
KMHJ MANAGEMENT COMPANY,               §
LLC, MATHESON TRI-GAS INC.,            §
WESTERN INTERNATIONAL GAS &            §
CYLINDERS, INC., ARC                   §
SPECIALTIES, INC., AUTOMATION          §
PLUS, INC., AUTOMATION                 §
PROCESS, INC., FIRESTONE               §
CRYOGENICS, INC., FIRESTONE            §
CRYOGENIC EQUIPMENT, INC.,             §
TELEDYNE TECHNOLOGIES, INC.            §
F/K/A DETCON, INC., TELEDYNE           §
EXPLORATION COMPANY,                   §
DETCON, INC. D/B/A OLDHAM,             §
TELEDYNE DETCON, INC. 3M               §
COMPANY, TRCC, LLC                     §
DATAONLINE, LLC, AND                   §
INDUSTRIAL SCIENTIFIC                  §
CORPORATION                            §
                                       §
     Defendants.                       §
      Case 20-30967 Document 579 Filed in TXSB on 08/10/20 Page 2 of 20




            INDUSTRIAL SCIENTIFIC CORPORATION’S ORIGINAL ANSWER


       Industrial Scientific Corporation (“ISC”) files this, its Original Answer and Affirmative

Defenses to Plaintiff’s Original Petition, and would respectfully show the Court as follows:

                              ANSWER TO SPECIFIC ALLEGATIONS

                                               I.
                                             PARTIES

       1.      ISC is without knowledge or information sufficient to form a belief as to the truth

of the allegations in this paragraph and therefore denies the same.

       2.      Upon information and belief, ISC admits that Defendant Watson Valve Services,

Inc. (“Watson Valve”) is a for-profit corporation that does business at 4525 Gessner Road,

Houston, Texas 77401. ISC is without knowledge or information sufficient to form a belief as to

whether John M. Watson is Watson Valve’s registered agent and therefore denies the same.

       3.      Upon information and belief, ISC admits that defendant Watson Grinding and

Manufacturing Co. (“Watson Grinding” and collectively with Watson Valve “Watson”) is a for-

profit corporation that does business at 4525 Gessner Road, Houston, Texas 77401. Is without

knowledge or information sufficient to form a belief as to whether John M. Watson is Watson

Grinding’s registered agent and therefore denies the same.

       4.      ISC is without knowledge or information sufficient to form a belief as to the truth

of the allegations in this paragraph and therefore denies the same.

       5.      ISC is without knowledge or information sufficient to form a belief as to the truth

of the allegations in this paragraph and therefore denies the same.

       6.      Upon information and belief, ISC admits Western International Gas & Cylinders,

Inc. is a for-profit corporation that does business in the State of Texas with its principle place of

                                                 2
      Case 20-30967 Document 579 Filed in TXSB on 08/10/20 Page 3 of 20




business in Bellville, Texas and was served through its registered agent, Denise Haugen, at 7173

Highway 159 E., Bellville, Texas.

       7.      Upon information and belief, ISC admits Matheson Tri-Gas, Inc. is a for-profit

corporation doing business in the State of Texas with its principle place of business in Basking

Ridge, New Jersey and it may be served through its registered agent, CT Corporation, at 1999

Bryan St., Suite 900, Dallas, Texas.

       8.      ISC is without knowledge or information sufficient to form a belief as to the truth

of the allegations in this paragraph and therefore denies the same.

       9.      ISC is without knowledge or information sufficient to form a belief as to the truth

of the allegations in this paragraph and therefore denies the same.

       10.     ISC is without knowledge or information sufficient to form a belief as to the truth

of the allegations in this paragraph and therefore denies the same.

       11.     ISC is without knowledge or information sufficient to form a belief as to the truth

of the allegations in this paragraph and therefore denies the same.

       12.     ISC is without knowledge or information sufficient to form a belief as to the truth

of the allegations in this paragraph and therefore denies the same.

       13.     ISC is without knowledge or information sufficient to form a belief as to the truth

of the allegations in this paragraph and therefore denies the same.

       14.     ISC is without knowledge or information sufficient to form a belief as to the truth

of the allegations in this paragraph and therefore denies the same.

       15.     ISC is without knowledge or information sufficient to form a belief as to the truth

of the allegations in this paragraph and therefore denies the same.




                                                 3
      Case 20-30967 Document 579 Filed in TXSB on 08/10/20 Page 4 of 20




         16.   ISC is without knowledge or information sufficient to form a belief as to the truth

of the allegations in this paragraph and therefore denies the same.

         17.   ISC admits it is a for-profit corporation doing business in the State of Texas and

was served through its registered agent, CT Corporation, at 1999 Bryan St., Suite 900, Dallas,

Texas.

                                                 II.
                                     JURISDICTION & VENUE

         18.   ISC is without knowledge or information sufficient to form a belief as to the truth

of the allegations in this paragraph and therefore denies the same.

         19.   Upon information and belief, Defendant admits that Western International Gas &

Cylinders, Inc. is incorporated in Texas and has its principle place of business in Texas. ISC is

without knowledge or information sufficient to form a belief as to the truth of the allegations

regarding the other defendants in this paragraph and therefore denies the same.

         20.   Upon information and belief, ISC admits that Matheson Tri-Gas, Inc. is

incorporated in Delaware. ISC is without knowledge or information sufficient to form a belief as

to the truth of the other allegations in this paragraph and therefore denies the same.

         21.   ISC is without knowledge or information sufficient to form a belief as to the truth

of the allegations in this paragraph and therefore denies the same.

         22.   ISC admits Plaintiff claims the amount of controversy exceeds $75,000. ISC is

without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in this paragraph and therefore denies the same.

         23.   ISC admits that that the United States Bankruptcy Court for the Southern District

of Texas, Houston Division, has personal jurisdiction over ISC. ISC is without knowledge or

information sufficient to form a belief as to the allegations in this paragraph regarding whether


                                                 4
      Case 20-30967 Document 579 Filed in TXSB on 08/10/20 Page 5 of 20




the Court has personal jurisdiction over all of the other defendants in this litigation and therefore

denies the same.

       24.     ISC is without knowledge or information sufficient to form a belief as to the

allegations in this paragraph regarding whether the Court has personal jurisdiction over all of the

other defendants in this litigation and therefore denies the same.

       25.     ISC admits it purposefully availed itself to Texas. ISC is without knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in this

paragraph and therefore denies the same.

       26.     ISC is without knowledge or information sufficient to form a belief as to the truth

of the allegations in this paragraph and therefore denies the same.

       27.     ISC admits that, before selling the business in July or August 2013, it previously

designed and manufactured fixed-point gas monitors (“iTrans Monitors”) and that iTrans

Monitors were sold in the state of Texas. ISC further admits that, before selling its iTrans

Monitor sales and services business in July or August 2013, ISC serviced iTrans Monitors at the

Watson facility. ISC is without knowledge or information sufficient to know: (i) whether iTrans

Monitors were in use at the Watson facility at the time of the accident in question; or (ii) who

sold and installed the iTrans Monitors that ISC serviced at the Watson facility before selling its

iTrans Monitor sales and services business in July or August 2013. ISC further admits that the

United States Bankruptcy Court for the Southern District of Texas, Houston Division, has

personal jurisdiction over ISC. ISC is without knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in this paragraph and therefore denies the same.

       28.     ISC incorporates herein by reference the foregoing answers and admits that the

United States Bankruptcy Court for the Southern District of Texas, Houston Division, has



                                                 5
      Case 20-30967 Document 579 Filed in TXSB on 08/10/20 Page 6 of 20




subject matter jurisdiction over the instant proceeding. ISC is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in this paragraph and

therefore denies the same.

                                               III.
                                              VENUE

       29.     ISC denies Texas Civil Practice & Remedies Code §15.002 applies to this lawsuit

and denies that venue is proper in the District Courts of Harris County, Texas. ISC admits a

substantial part of the events giving rise to Plaintiff’s alleged claims occurred in Harris County,

Texas. ISC is without knowledge or information sufficient to form a belief as to the truth of the

allegations against the other defendants and therefore denies the same. ISC admits that venue is

proper in the United States Bankruptcy Court for the Southern District of Texas, Houston

Division.

                                             IV.
                                     FACTUAL BACKGROUND

       30.     Upon information and belief, ISC admits the Watson Defendants’ facility was

located at 4525 Gessner Road, Houston, Texas. ISC is without knowledge or information

sufficient to form a belief as to the truth of the allegations regarding KMHJ Defendants and

therefore denies the same.

       31.     ISC admits the Watson Defendants’ facility is located between Gessner Road and

Steffani Lane. ISC is without knowledge or information sufficient to form a belief as to the truth of

the remaining allegations in this paragraph and therefore denies the same.

       32.     ISC admits that a fire and explosion occurred at the Watson Defendants’ facility on

the morning of Friday, January 24, 2020. ISC is without knowledge or information sufficient to




                                                 6
        Case 20-30967 Document 579 Filed in TXSB on 08/10/20 Page 7 of 20




form a belief as to the truth of the remaining allegations in this paragraph and therefore denies the

same.

         33.   ISC is without knowledge or information sufficient to form a belief as to the truth of

the allegations in this paragraph and therefore denies the same.

         34.   ISC is without knowledge or information sufficient to form a belief as to the truth of

the allegations in this paragraph and therefore denies the same.

         35.   ISC is without knowledge or information sufficient to form a belief as to the truth of

the allegations in this paragraph and therefore denies the same.

         36.   ISC is without knowledge or information sufficient to form a belief as to the truth of

the allegations in this paragraph and therefore denies the same.

         37.   ISC is without knowledge or information sufficient to form a belief as to the truth of

the allegations in this paragraph and therefore denies the same.

         38.   ISC is without knowledge or information sufficient to form a belief as to the truth of

the allegations in this paragraph and therefore denies the same.

         39.   ISC is without knowledge or information sufficient to form a belief as to the truth of

the allegations in this paragraph and therefore denies the same.

         40.   ISC denies the allegations regarding ISC contained in this paragraph. ISC is without

knowledge or information sufficient to form a belief as to the truth of the allegations against the

other defendants named in this paragraph and therefore denies the same.

         41.   ISC is without knowledge or information sufficient to form a belief as to the truth of

the allegations in this paragraph and therefore denies the same.




                                                  7
        Case 20-30967 Document 579 Filed in TXSB on 08/10/20 Page 8 of 20




         42.   ISC denies the allegations regarding ISC contained in this paragraph. ISC is without

knowledge or information sufficient to form a belief as to the truth of the allegations against the

other defendants named in this paragraph and therefore denies the same.

         43.   ISC incorporates herein by reference the foregoing answers. ISC admits that, before

selling the business in July or August 2013, it previously designed and manufactured fixed-point gas

monitors (“iTrans Monitors”) ISC is without knowledge or information sufficient to know: (i)

whether iTrans Monitors were in use at the Watson facility at the time of the accident in question; or

(ii) who sold and installed the iTrans Monitors that ISC serviced at the Watson facility before

selling its iTrans Monitor sales and services business in July or August 2013. ISC is without

knowledge or information sufficient to form a belief as to the truth of the allegations against the

other defendants named in this paragraph and therefore denies the same.

         44.   ISC is without knowledge or information sufficient to form a belief as to the truth of

the allegations in this paragraph and therefore denies the same.

                                           V.
                      CAUSES OF ACTION AGAINST WATSON DEFENDANTS

         45.   ISC incorporates herein by reference the foregoing answers. ISC admits that

ordinary care generally means what a person of ordinary prudence would or would not have done

under the same or similar circumstances. ISC is without knowledge or information sufficient to

form a belief as to the truth of the remaining allegations in this paragraph and therefore denies the

same.

         46.   ISC is without knowledge or information sufficient to form a belief as to the truth of

the allegations in this paragraph and therefore denies the same.

         47.   ISC is without knowledge or information sufficient to form a belief as to the truth of

the allegations in this paragraph and therefore denies the same.


                                                  8
        Case 20-30967 Document 579 Filed in TXSB on 08/10/20 Page 9 of 20




                                          VI.
                       CAUSES OF ACTION AGAINST KMHJ DEFENDANTS

         48.    ISC incorporates herein by reference the foregoing answers. ISC admits that

ordinary care generally means what a person of ordinary prudence would or would not have done

under the same or similar circumstances. ISC is without knowledge or information sufficient to

form a belief as to the truth of the remaining allegations in this paragraph and therefore denies the

same.

         49.    ISC is without knowledge or information sufficient to form a belief as to the truth of

the allegations in this paragraph and therefore denies the same.

         50.    ISC is without knowledge or information sufficient to form a belief as to the truth of

the allegations in this paragraph and therefore denies the same.

                                                VII.
               CAUSES OF ACTION AGAINST DEFENDANTS WESTERN AND MATHESON

         51.    ISC incorporates herein by reference the foregoing answers. ISC admits that

ordinary care generally means what a person of ordinary prudence would or would not have done

under the same or similar circumstances. ISC is without knowledge or information sufficient to

form a belief as to the truth of the remaining allegations in this paragraph and therefore denies the

same.

         52.    ISC is without knowledge or information sufficient to form a belief as to the truth of

the allegations in this paragraph and therefore denies the same.

         53.    ISC is without knowledge or information sufficient to form a belief as to the truth of

the allegations in this paragraph and therefore denies the same.

         54.    ISC is without knowledge or information sufficient to form a belief as to the truth of

the allegations in this paragraph and therefore denies the same.



                                                  9
     Case 20-30967 Document 579 Filed in TXSB on 08/10/20 Page 10 of 20




                                        VIII.
                 CAUSES OF ACTION AGAINST THE AUTOMATION DEFENDANTS

        55.    ISC incorporates herein by reference the foregoing answers. ISC admits that

ordinary care generally means what a person of ordinary prudence would or would not have done

under the same or similar circumstances. ISC is without knowledge or information sufficient to

form a belief as to the truth of the remaining allegations in this paragraph and therefore denies the

same.

        56.    ISC is without knowledge or information sufficient to form a belief as to the truth of

the allegations in this paragraph and therefore denies the same.

                                           IX.
                            CAUSES OF ACTION AGAINST FIRESTONE

        57.    ISC incorporates herein by reference the foregoing answers. ISC admits that

ordinary care generally means what a person of ordinary prudence would or would not have done

under the same or similar circumstances. ISC is without knowledge or information sufficient to

form a belief as to the truth of the remaining allegations in this paragraph and therefore denies the

same.

        58.    ISC is without knowledge or information sufficient to form a belief as to the truth of

the allegations in this paragraph and therefore denies the same.

                                          X.
                   CAUSES OF ACTION AGAINST DETCON, TELEDYNE AND 3M

        59.    ISC incorporates herein by reference the foregoing answers. ISC admits that

ordinary care generally means what a person of ordinary prudence would or would not have done

under the same or similar circumstances. ISC is without knowledge or information sufficient to

form a belief as to the truth of the remaining allegations in this paragraph and therefore denies the

same.


                                                  10
     Case 20-30967 Document 579 Filed in TXSB on 08/10/20 Page 11 of 20




        60.     ISC is without knowledge or information sufficient to form a belief as to the truth of

the allegations in this paragraph and therefore denies the same.

        61.     ISC is without knowledge or information sufficient to form a belief as to the truth of

the allegations in this paragraph and therefore denies the same.

        62.     ISC is without knowledge or information sufficient to form a belief as to the truth of

the allegations in this paragraph and therefore denies the same.

        63.     ISC is without knowledge or information sufficient to form a belief as to the truth of

the allegations in this paragraph and therefore denies the same.

        64.     ISC is without knowledge or information sufficient to form a belief as to the truth of

the allegations in this paragraph and therefore denies the same.

        65.     ISC is without knowledge or information sufficient to form a belief as to the truth of

the allegations in this paragraph and therefore denies the same.

        66.     ISC is without knowledge or information sufficient to form a belief as to the truth of

the allegations in this paragraph and therefore denies the same.

        67.     ISC is without knowledge or information sufficient to form a belief as to the truth of

the allegations in this paragraph and therefore denies the same.

                                             XI.
                             CAUSES OF ACTION AGAINST INDUSTRIAL

        68.     ISC incorporates herein by reference the foregoing answers. ISC admits it previously

designed and manufactured iTrans Monitors before selling the iTrans business in July or August

2013. ISC is without knowledge or information sufficient to know whether any iTrans Monitors

were in use at the Watson facility at the time of the accident in question. ISC denies the remaining

allegations in this paragraph.

        69.     ISC denies the allegations contained in this paragraph.


                                                  11
     Case 20-30967 Document 579 Filed in TXSB on 08/10/20 Page 12 of 20




        70.    ISC denies the allegations contained in this paragraph.

        71.    ISC denies the allegations contained in this paragraph.

        72.    ISC denies the allegations contained in this paragraph.

        73.    ISC denies the allegations contained in this paragraph.

        74.    ISC denies the allegations contained in this paragraph.

        75.    ISC denies the allegations contained in this paragraph.

                                             XII.
                                CAUSES OF ACTION AGAINST ARC

        76.    ISC incorporates herein by reference the foregoing answers. ISC admits that

ordinary care generally means what a person of ordinary prudence would or would not have done

under the same or similar circumstances. ISC is without knowledge or information sufficient to

form a belief as to the truth of the remaining allegations in this paragraph and therefore denies the

same.

        77.    ISC is without knowledge or information sufficient to form a belief as to the truth of

the allegations in this paragraph and therefore denies the same.

                                            XIII.
                               CAUSES OF ACTION AGAINST TRCC

        78.    ISC incorporates herein by reference the foregoing answers. ISC admits that

ordinary care generally means what a person of ordinary prudence would or would not have done

under the same or similar circumstances. ISC is without knowledge or information sufficient to

form a belief as to the truth of the remaining allegations in this paragraph and therefore denies the

same.

        79.    ISC is without knowledge or information sufficient to form a belief as to the truth of

the allegations in this paragraph and therefore denies the same.



                                                  12
     Case 20-30967 Document 579 Filed in TXSB on 08/10/20 Page 13 of 20




                                            XIV.
                            CAUSES OF ACTION AGAINST DATAONLINE

        80.     ISC incorporates herein by reference the foregoing answers. ISC admits that

ordinary care generally means what a person of ordinary prudence would or would not have done

under the same or similar circumstances. ISC is without knowledge or information sufficient to

form a belief as to the truth of the remaining allegations in this paragraph and therefore denies the

same.

        81.     ISC is without knowledge or information sufficient to form a belief as to the truth of

the allegations in this paragraph and therefore denies the same.

        82.     ISC admits that a fire and explosion occurred at the Watson Defendants’ facility on

the morning of Friday, January 24, 2020. ISC is without knowledge or information sufficient to

form a belief as to the truth of the allegations in this paragraph and therefore denies the same.

                                                  XV.
                                                DAMAGES

        83.     ISC denies the allegations in paragraph 83(a)-(h) of Plaintiff’s Original Petition. ISC

is without knowledge or information sufficient to form a belief as to the truth of the allegations in

this paragraph as to the other defendants and therefore denies the same.

        84.     ISC denies the allegations in this paragraph. ISC is without knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph as to the

other defendants and therefore denies the same.

                                                  XVI.
                                                PRAYER

        85.     ISC denies that Plaintiff is entitled to any of the relief sought in his Original Petition.

ISC is without knowledge or information sufficient to form a belief as to the truth of the allegations

in this paragraph as to the other defendants.


                                                   13
     Case 20-30967 Document 579 Filed in TXSB on 08/10/20 Page 14 of 20




                                              XVII.
                                       AFFIRMATIVE DEFENSES

        86.     Until ISC avails itself of its rights of discovery, it cannot determine with certainty

which, if any, of the following defenses will be asserted at trial. These defenses are pled in order to

preserve ISC’s right to assert them at trial and to give notice of its intention to assert these defenses

and to avoid waiver of any defenses.

        87.     In further answer, ISC denies that it is liable to Plaintiff in the capacity in which it

has been sued in this lawsuit and/or that it is a proper party to this lawsuit. Namely, ISC sold its

fixed-gas-detection business on or about July 28, 2013.

        88.     In further answer, ISC specifically denies any act and/or omission of negligence

or gross negligence on its part, which Plaintiff alleges proximately caused the incident giving

rise to this lawsuit or the damages and injuries which Plaintiff claims resulted therefrom. Further,

ISC denies that the occurrence in question was the result of any defect in design, development,

manufacture, or testing of the alleged product at issue.

        89.     In further answer, ISC asserts that the alleged product at issue was reasonably fit,

suitable, and safe for its intended purpose at the time it left ISC’s control, and was not otherwise

defective or unreasonably dangerous.

        90.     In further answer, ISC asserts that the alleged product at issue was materially

altered and/or materially modified such that it was no longer in the same condition as when it left

ISC’s possession, including but not limited to improper maintenance by Plaintiff, other

Defendants, and/or third parties.

        91.     In further answer, ISC asserts the provisions of Sections 82.005 and 82.008 of the

Texas Civil Practice and Remedies Code as they relate and/or are applicable to Plaintiff’ design

defect allegations against ISC, if any.


                                                    14
     Case 20-30967 Document 579 Filed in TXSB on 08/10/20 Page 15 of 20




        92.     In further answer, alternatively, ISC states that the alleged product at issue

complied with any applicable safety standards.

        93.     In further answer, ISC states that Plaintiff’s claims are barred because the alleged

product at issue conformed to the technological, scientific, and industrial state-of-the-art at the time

the product was first sold. Further, ISC asserts Plaintiff’s design defect claims may be barred

because there is no evidence of a safer alternative design. See TEX. CIV. PRAC. & REM. CODE

ANN. § 82.005.

        94.     In further answer, ISC affirmatively avers that the occurrence, injuries, and

damages made the basis of this suit were proximately caused and produced in whole or in part by

the acts and omissions of Plaintiff, other Defendants, and/or third parties over whom ISC had no

control, nor right of control at the time of the occurrence in question, and such conduct was the

proximate and/or sole proximate, and/or producing and/or sole producing, and/or new and

independent cause of any injuries or damages to Plaintiff.

        95.     In further answer, ISC asserts that on the occasion in question, the Plaintiff failed

to exercise that degree of care of which a person of ordinary care would have exercised in the

same or similar circumstances, and that such failure was the sole cause and/or proximate cause of

Plaintiff’s alleged injuries.

        96.     In further answer, ISC also contends the occurrence, injury, and damages, if any,

were the result of intervening, independent, and/or superseding causes, breaking the chain of

causation between any act and/or omission alleged to have occurred on the part of ISC.

        97.     In further answer, ISC reserves its right to submit any persons or entities, known or

unknown, including Plaintiff, Defendants, and/or other third parties, shown by the evidence as

being responsible for their proportionate share of responsibility under Chapter 33 of the Texas Civil



                                                  15
     Case 20-30967 Document 579 Filed in TXSB on 08/10/20 Page 16 of 20




Practice & Remedies Code, whether the result of their contributory negligence, assumption of the

risk, or any other breach of a legal standard permitted under the statute.

        98.     In further answer, ISC asserts that in the unlikely event that a judgment is entered

against ISC, ISC reserves its right of contribution to recover from each co-defendant against

whom judgment is also rendered, pursuant to TEX. CIV. PRAC. & REM. CODE § 32.002. ISC

further, and in the alternative, pleads that in the unlikely event it is found to be jointly and

severally liable, and required to pay more than its share of comparative responsibility, it reserves

its right of contribution against all other defendants herein, jointly and singularly, pursuant to

TEX. CIV. PRAC. & REM. CODE § 32.001 et seq. and common law indemnity as it may apply. ISC

reserves the right to assert such contribution rights in this action, or in a later action.

        99.     In further answer, ISC invokes its legal right to a reduction of any dollar verdict

which may be rendered in this cause by credit for payments made to Plaintiff by other persons or

entities, or by percentage reductions to which ISC would be entitled as a result of jury findings

against Plaintiff or parties other than ISC, including those designated as responsible third parties.

In this connection, ISC reserves the right to submit issues against parties, including but not limited

to Plaintiff, co-defendants, and any other responsible third party who may be present in this case or

absent from the case at the time the matter is passed to the jury for fact determinations.

        100.    In further answer, ISC asserts the limitation on recovery of medical or healthcare

expenses as set forth in Section 41.0105 of the Texas Civil Practice & Remedies Code, which

provides that recovery of medical or health care expenses, past or future, incurred must be limited to

the amount actually paid or incurred by or on behalf of Plaintiff.

        101.    In further answer, ISC asserts that Plaintiff’s claims for damages may be barred in

whole or in part, whether under the doctrine of failure to mitigate damages.



                                                   16
     Case 20-30967 Document 579 Filed in TXSB on 08/10/20 Page 17 of 20




       102.    In further answer, ISC asserts that any damages assessed for loss of past or future

wage-earning capacity, loss of inheritance, loss of contributions of pecuniary value, and/or loss of

earnings must be limited to the net loss after reduction for income tax payments or unpaid tax

liability pursuant to Federal Income Tax law. See TEX. CIV. PRAC. & REM. CODE § 18.091.

       103.    In further answer, ISC denies Plaintiff’s allegations and hereby objects to the

claims made for an award of exemplary damages and would show that any such award of

exemplary damages would be a denial of ISC’s constitutional rights pursuant to the Texas and

United States Constitutions for reasons including, but not limited to, the following:

       (A)     ISC would show that the standard for an award of exemplary damages is
               unconstitutionally vague. It allows virtually standard-less discretion to the jury to
               determine punishment. It further deprives ISC of adequate prior notice of the
               specific conduct for which it could be punished or the specific magnitude of the
               potential punishment. Accordingly, ISC would show that the standard for the
               imposition of punitive damages is unconstitutionally vague and is further
               constitutionally defective as an ex post facto legal penalty as proscribed by the
               Texas and United States Constitutions.

       (B)     ISC would show that any award of exemplary damages would violate ISC’s
               rights to due process of law. Any award of exemplary damages is clearly in the
               nature of a criminal penalty. However, unlike a standard for recognized criminal
               penalties, the current applicable standard for an award of exemplary damages
               places few or no restrictions on a jury’s discretion. ISC is given no advance
               notice that a particular course of conduct may subject it to punishment and is
               given no notice as to the particular amount or magnitude of punishment that may
               result. Consequently, any award of exemplary damages against ISC would
               violate due process rights pursuant to the Texas and United States Constitutions.

       (C)     ISC would show that the civil justice system is intended only to allow a claimant
               to be made whole and not intended to impose punishment. ISC would show that
               any award of damages in excess of Plaintiff’s actual damages would violate its
               rights to due process of law, equal protection of the law, and would constitute an
               unconstitutional excessive fine as forbidden by the Texas and United States
               Constitutions.

       (D)     ISC would show that the admission of any evidence concerning the size or wealth
               of ISC will create an undue risk of an improper verdict on each issue concerning
               liability, the measure of compensatory damages, whether to award punitive
               damages and the measure of punitive damages. As such, the admission of any


                                                17
     Case 20-30967 Document 579 Filed in TXSB on 08/10/20 Page 18 of 20




                 such evidence violates rights to due process of law and equal protection of the
                 law pursuant to the Texas and United States Constitutions.

        (E)      ISC is subjected to all the hazards and risks of what amounts to a fine and, in fact,
                 such awards often exceed normal criminal fines, but ISC receives none of the
                 basic rights accorded to a criminal defendant when being subjected to possible
                 criminal penalties.

        104.    In further answer, ISC asserts that any recovery of exemplary damages is limited

by TEX. CIV. PRAC. & REM. CODE §41.008.

        105.    ISC reserves the right to raise any other affirmative defenses as may be available or

made apparent during discovery or as may be raised or asserted by other defendants in this matter.

ISC reserves the right to supplement its answer pursuant to the Federal Rules of Civil Procedure.

                                                 PRAYER

        106.    WHEREFORE, PREMISES CONSIDERED, Defendant, Industrial Scientific

Corporation further prays that Plaintiff takes nothing by his cause of action as against Industrial

Scientific Corporation, assess costs against Plaintiff and award Industrial Scientific Corporation

all other relief, in law and in equity, to which it is justly entitled.

                                                         Respectfully submitted,

                                                         JOHNSON, TRENT & TAYLOR, L.L.P.


                                                         By: /s/ Brian P. Johnson
                                                                 Brian P. Johnson
                                                                 State Bar No. 10685700
                                                                 Kealy C. Sehic
                                                                 State Bar No. 24040688
                                                                 Timothy V. Burns
                                                                 State Bar No. 24097439
                                                         919 Milam Street, Suite 1500
                                                         Houston, Texas 77002
                                                         (713) 222-2323 – Telephone
                                                         (713) 222-2226 – Facsimile
                                                         bjohnson@johnsontrent.com
                                                         ksehic@johnsontrent.com
                                                         tburns@johnsontrent.com

                                                    18
     Case 20-30967 Document 579 Filed in TXSB on 08/10/20 Page 19 of 20




                                                       ATTORNEYS FOR DEFENDANT,
                                                       INDUSTRIAL SCIENTIFIC
                                                       CORPORATION

                                 CERTIFICATE OF SERVICE

         I hereby certify that on this 10th day of August, 2020, a copy of the foregoing was filed
electronically. Notice of this filing will be sent to the following parties by operation of the Court’s
electronic filing system pursuant to the Federal Rules of Civil Procedure. Parties may access this
filing though the Court’s system.

                                  Erin E. Jones                                   Wayne Kitchens
                                Ruth Van Meter                                   Heather McIntyre
                   Jones Murray & Beatty, LLP                    Hughes Watters and Askanase, LLP
                4119 Montrose Blvd., Suite 230                           1201 Louisiana, 28th Floor
                         Houston, Texas 77006                               Houston, Texas 77002
                     (832) 529-1999 Telephone                           (713) 759-0818 Telephone
                      (832) 529-5513 Facsimile                           (713) 759-6834 Facsimile
                              erin@jmbllp.com                                wkitchens@hwa.com
                              ruth@jmbllp.com                                hmcintyre@hwa.com

Proposed Special Counsel for Janet S. Northrup,
Chapter 11 Trustee of The Estate of Watson Proposed Counsel for Janet S. Northrup, Chapter
Grinding & Manufacturing Co.                     11 Trustee of the Estate of Watson Grinding &
                                                                              Manufacturing Co
                                                                                               .
Michael I. Ramirez                                                                Joel C. Simon
McCoy Leavitt Laskey, LLC                                                  Stephen M. Fernelius
20726 Stone Oak Parkway, Suite 116                                                  Ryan Perdue
San Antonio, Texas 78258                        Fernelius Simon Mace Robertson Perdue, PLLC
(210) 446-2828 Telephone                                        4119 Montrose Blvd., Suite 500
(262) 522-7020 Facsimile                                                  Houston, Texas 77006
mramirez@mllaw.com                                                    (713) 654-1200 Telephone
                                                                       (713) 654-4039 Facsimile
Counsel for Watson Grinding & Manufacturing                     Joel.Simon@trialattorneytx.com
Co.                                                         Steve.Fernelius@trialattorneytx.com
                                                              Ryna.Perdue@trialattorneytx.com

                                                                     Counsel for Sean Robert Rangel




                                                  19
     Case 20-30967 Document 579 Filed in TXSB on 08/10/20 Page 20 of 20




Robert C. Turner                                                      Mary-Olga Lovett
The Silvera Firm                                                         Karl D. Burrer
17070 Dallas Parkway, Suite 100                                 Greenberg Traurig, LLP
Dallas, Texas 75248                                         1000 Louisiana, Suite 1700
(972) 715-1750 Telephone                                         Houston, Texas 77002
(972) 715-1759 Facsimile                                     (713) 374-3500 Telephone
robertturner@silveralaw.com                                   (713) 374-3505 Facsimile
notice@silveralaw.com                                              lovettm@gtlaw.com
                                                                    burrerk@gtlaw.com
Counsel for Defendants
KMHJ, Ltd. & KMHJ Management Company,                        Christopher M. LaVigne
LLC                                                                     David P. Elms
                                                                   Samuel G. Davison
                                                              Sarah-Michelle Stearns
                                                              Greenberg Traurig LLP
                                                        2200 Ross Avenue, Suite 5200
                                                                  Dallas, Texas 75201
                                                           (214) 665-3600 Telephone
                                                            (214) 665-3601 Facsimile
                                                                 lavignec@gtlaw.com
                                                                    elmsd@gtlaw.com
                                                                davisons@gtlaw.com
                                                                stearnssa@gtlaw.com

                                                               Counsel for Defendants,
                                             Western International Gas & Cylinders and
                                                                     Matheson Tri-Gas


P. Jacob Paschal
Haney, Moorman, Paschal, P.C.
1300 11th Street, Suite 405
Huntsville, Texas 77340
(936) 295-3712 Telephone
(936) 295-3714 Facsimile
hmp@hmp-attorneys.com

Counsel for Defendant,
Firestone Cryogenic
Equipment, Inc.




                                                  /s/ Brian P. Johnson
                                                  Brian P. Johnson


                                        20
